0FFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                      AUSTIN
            "(h) Any pwson,             firm, or corgar-
               Wk~0
       Et.t;iMi,      Shdl      hid      hI~~al2 Or itSeY
       out as a school to teach ane train o'th-
       er ptrsors in the art, bueinesa, or
       traet3  or halrCreaslng cjr cot3iuet.010~
       for remnarotion or pay, as ymvlded
       in thiits Ad,  IS hereby  deolared to be
       a beauty oulture sohool, and subject
       to the provlaiam and reatriotloam
       oontalned    in   thla    Mt.*

        Subeeotlcm (b) of aedtieiiS la dsolara-
t&e of &at wmtltutes a mahooloi bsauty oul-
ture.
         If the pErtl68that yvursfertoshall
ohergs any fee to the parsonn enrolled in eald
6ohooltor ths tra.Ullngtbatthey ssoureJthsn-
ha, 1s~think that uudsr se&la 1 mad under the
berinitiao or auoh a sohool glwm kr ssatiozrs,
subswtlon (b), tbsy must soours a oartiiioate
ofreglntration end shallbe uadsr ths &rladio-
t&da of your~dspukpant~ If ths faOt8 dl8OlOss
that   th0~0~3~~j00tt0th0                  t0mi00rthti     Aot,
#a think    that   ths   appllasnt        ir   re@hwl    by lsm
artlals 734b,ssotionll,topaJamhundrad
dollarsior thu aartiii.eate
                          o$ registration                   aa
nsohoolotbsautyoultun.
         It le our oplnicm the if thsa~y~~p+
sd sohaol o&argss a fae or any r-
the tsaehlng and training of par8onS in the art
af halrereaslryand oasmstoli&y,they are subisat
to the terms ot art1ol.e734b end mtmt pay cae
mndred doll?crsfor a sartifioateof reglstratlcm
rraa your department.
                                        Youra Tery uul.y